                       Case 19-01230-SMG    Doc 13     Filed 10/03/19     Page 1 of 2




         ORDERED in the Southern District of Florida on October 3, 2019.




                                                       Scott M. Grossman, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

         In re:                                         CHAPTER 11

         Seven Stars on the Hudson Corp,                CASE NO.: 19-17544-SMG
              Debtor(s).                          /

         Seven Stars on the Hudson Corp,                ADV. NO.: 19-1230-SMG
              Plaintiff,
         v.

         MDG Powerline Holdings, LLC and
         XBK Management, LLC,
             Defendants.                           /
          ORDER CANCELLING HEARING ON MOTION TO DISMISS (ECF NO. 7)

                  THIS MATTER came before the Court sua sponte. The Motion to Dismiss

         (ECF No. 7) in the above-captioned adversary proceeding was scheduled for hearing

         on October 16, 2019. However, the Motion to Dismiss has been fully briefed by the

         parties, and the Court finds it appropriate to take the matter under advisement.
            Case 19-01230-SMG       Doc 13       Filed 10/03/19   Page 2 of 2



      Accordingly, the Court ORDERS AND ADJUDGES that:

      1.     The hearing scheduled for October 16, 2019, 9:30 a.m. is CANCELLED.

      2.     The Court will issue a ruling on the Motion to Dismiss in due course.


                                           ###


Copies furnished to:

All interested parties by Clerk of Court
